United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lexington, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-394
Issued: May 28, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 10, 2012 appellant filed a timely appeal of an October 22, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease while in the performance of duty.
FACTUAL HISTORY
On July 27, 2012 appellant, then a 57-year-old letter carrier, filed an occupational disease
claim alleging that she sustained bilateral trigger thumb due to routine delivery and casing of
mail. She became aware of her condition on June 13, 2011. Appellant did not stop work.
1

5 U.S.C. § 8101 et seq.

Medical notes for the period July 22, 2011 to May 21, 2012 from Dr. Margaret Napolitano, a
Board-certified surgeon, found bilateral first annular pulley tenderness and other visible trigger
thumb symptoms on examination and diagnosed bilateral trigger thumb.2
In an August 9, 2012 letter, OWCP informed appellant that additional evidence was
needed to establish her claim. It afforded her 30 days to submit a report from a qualified
physician explaining how her federal employment caused or contributed to the diagnosed injury.
Appellant thereafter submitted an undated factual statement.3
By decision dated October 22, 2012, OWCP denied appellant’s claim, finding the
medical evidence insufficient to establish that the accepted work factors caused or contributed to
bilateral trigger thumb.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.6 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.7
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical

2

The case record also contains Dr. Napolitano’s notes for the period November 13, 2006 to March 27, 2009
pertaining to carpal tunnel syndrome. This condition is not presently before the Board.
3

Appellant’s statement reiterated her job duties.

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

See S.P., 59 ECAB 184, 188 (2007).

7

See R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

2

rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
The case record supports that appellant routinely delivered and cased mail at work.
Dr. Napolitano’s notes for the period July 22, 2011 to May 21, 2012 diagnosed bilateral trigger
thumb. She did not address how appellant’s work as a letter carrier caused her condition. The
Board finds that appellant did not establish her occupational disease claim because the medical
evidence does not state that her accepted work activities resulted in bilateral trigger thumb.
Although Dr. Napolitano’s detailed her examination findings, she did not pathophysiologically
explain how regular delivery and casing of mail caused or contributed to the diagnosed
condition.9 In the absence of such evidence, appellant failed to discharge her burden of proof.
The Board notes that appellant submitted new evidence on appeal and after issuance of
the October 22, 2012 decision. The Board lacks jurisdiction to review evidence for the first time
on appeal.10
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained an occupational disease
while in the performance of duty.

8

I.J., 59 ECAB 408 (2008); supra note 5.

9

Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994). See also John W.
Montoya, 54 ECAB 306 (2003) (a physician’s opinion must discuss whether the employment factors described by
the claimant caused or contributed to the diagnosed medical condition).
10

20 C.F.R. § 501.2(c).

3

ORDER
IT IS HEREBY ORDERED THAT the October 22, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 28, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

